WHEELER, District Judge.
This appeal .is from an order of deportation to China of the appellant as a laborer. He is now shown by the stock book of Quong Wall Lung & Co., of 24 Harrison avenue, Boston, to have been a share owner and partner engaged in buying and selling merchandise, since 1SDG, in that firm of 32 members, which had existed long before by that name. Section 2 of the act of 1893 declares that “a merchant is a person engaged in buying and selling merchandise at a fixed place of business,'which business is conducted in his name.” The principal question is whether the conducting of that business in that name includes the appellant and his name within the meaning of the statute. That it does appears to be well settled by the circuit court of appeals of the Ninth circuit in Lee Kan v. U. S., 10 C. C. A. 669, 62 Fed. 914. The opinion there by then Judge, now Mr. Justice, McKenna, is exhaustive of the subject, and nothing appears to be necessary or proper here but to refer to and follow it.
Appellant discharged.